Citation Nr: 1047677	
Decision Date: 12/22/10    Archive Date: 12/30/10

DOCKET NO.  06-10 728A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been presented to reopen a 
claim of entitlement to service connection for residuals of 
contusion, right hip, right leg, and right ankle, and if so, 
whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse.  


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1957 to November 
1961.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

A hearing was held on August 31, 2009, in Waco, Texas, before 
Kathleen K. Gallagher, a Veterans Law Judge who was designated by 
the Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002) and who is rendering the determination in 
this case.  A transcript of the hearing is in the claims file.  
The Veteran was also afforded a hearing before the Decision 
Review Officer (DRO) at the RO on March 16, 2006.  The transcript 
has been associated with the claims file.  After the hearing, the 
appellant submitted additional evidence to the Board, along with 
a written waiver of initial RO review of this evidence.  See 38 
C.F.R. § 20.1304 (2010).

Subsequent to the most recent supplemental statement of the case, 
the Veteran submitted copies of his service treatment records.  
The Veteran did not provide a waiver of RO consideration of the 
evidence.  See 38 C.F.R. § 20.1304(c) (2010).  However, the 
Veteran's service treatment records were already associated with 
the claims file that was considered by the RO.  Therefore, a 
waiver of initial consideration by the agency of original 
jurisdiction is not necessary.  Id.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  By an unappealed May 1967 rating decision, the RO denied the 
Veteran's claim for service connection for residuals of 
contusion, right hip, right leg, and right ankle because there 
were no residuals of the injury found on examination.  

3.  Evidence submitted subsequent to the May 1967 rating decision 
is new to the claims file and raises a reasonable possibility of 
substantiating the claim.

4.  The most competent and probative medical evidence of record 
weighs against finding that residuals of contusions to the right 
hip, right leg, and right ankle are related to active service.  


CONCLUSIONS OF LAW

1.  The May 1967 rating decision is final.  38 U.S.C.A. §§  5108, 
7105 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 20.1103 
(2010).

2.  The evidence received subsequent to the May 1967 rating 
decision is new and material and the claim of entitlement to 
service connection for residuals of contusion, right hip, right 
leg, and right ankle is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2010).

3.  Residuals of contusion to the right hip, right leg, and right 
ankle, were not incurred in active service and may not be 
presumed to be.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 
3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	VA's Duties to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.   38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) Veteran status; 2) 
existence of a disability; 3) a connection between the Veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and                 
38 C.F.R. § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is necessary 
to substantiate the elements of the claim as reasonably 
contemplated by the application.  Additionally, this notice must 
include notice that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  

In this case, the RO provided the appellant with notice in 
October 2003, prior to the decision on the claim in February 
2004.  Therefore, the timing requirement of the notice as set 
forth in Pelegrini has been met.  

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the Veteran in the 
October 2003 notice letter about the information and evidence 
that is necessary to substantiate his claim for service 
connection.  Specifically, the letter stated that the evidence 
must show that he had an injury in military service or a disease 
that began in, or was made worse during military service, or that 
there was an event in service that caused injury or disease; that 
he has a current physical or mental disability; and, that there 
is a relationship between his current disability and an injury, 
disease, or event in military service. 

In addition, the RO notified the Veteran in the notice letter 
about the information and evidence that VA will seek to provide.  
The October 2003 letter indicated that reasonable efforts would 
be made to help him obtain evidence necessary to support his 
claim, including that VA would request any pertinent records held 
by Federal agencies, such as military records, and VA medical 
records.  The Veteran was also informed that a medical 
examination would be provided or that a medical opinion would be 
obtained if it was determined that such evidence was necessary to 
make a decision on his claim.

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  The October 2003 
letter notified the Veteran that he must provide enough 
information about his records so that they could be requested 
from the agency or person that has them.  The letter also 
requested that the Veteran complete and return the enclosed VA 
Form 21-4142, Authorization and Consent to Release Information to 
the Department of Veterans Affairs, if there were any private 
medical records that he would like VA to obtain on his behalf.  
In addition, the letter informed him that it was his 
responsibility to ensure that VA received all requested records 
that are not in the possession of a Federal department or agency. 

The Board notes that the Veteran was not informed about the 
assignment of disability ratings and effective dates until a 
letter sent in March 2006.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  However, the Veteran's claim was 
readjudicated by the March 2006 statement of the case and, 
therefore, any defect in the timing of the notice of this 
information was harmless.  Prickett v. Nicholson, 20 Vet. App. 
370, 377-78 (2006) (VA cured failure to afford statutory notice 
to claimant prior to initial rating decision by issuing 
notification letter after decision and readjudicating claim and 
notifying claimant of such readjudication in the statement of the 
case).

Concerning applications to reopen claims that have been the 
subject of a prior final denial by VA, nothing pertaining to the 
duty to assist claimants shall be construed to require VA to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured.  38 U.S.C.A. § 
5103A(f).  To provide adequate notice with regard to a claim to 
reopen, VA must look at the bases for the denial in the prior 
decision and respond with a notice letter that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were found 
insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

In the decision below, the Board has reopened the Veteran's claim 
for service connection for contusions to the right leg, right 
ankle, and right hip and, therefore, regardless of whether the 
requirements of Kent have been met in this case, no harm or 
prejudice to the appellant has resulted.  Thus, the Board 
concludes that the current laws and regulations as they pertain 
to new and material evidence have been complied with, a defect, 
if any, in providing notice and assistance to the Veteran was at 
worst harmless error in that it did not affect the essential 
fairness of the adjudication.  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-
120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The service treatment records, private 
treatment records, and VA treatment records were obtained in 
connection with the Veteran's case and reviewed by both the RO 
and the Board.  In accordance with the January 2010 remand, the 
RO requested records from the Sioux Lookout General Hospital.  
The RO first requested inpatient clinical records from the 
National Personnel Records Center (NPRC); however, the NPRC 
stated that there was no listing for the hospital.  The RO sent 
the Veteran a VA Form 4142 to request records from the Sioux 
Lookout General Hospital.  The Veteran returned the VA Form 4142 
with the requisite information and the RO sent a letter to Sioux 
Lookout General Hospital requesting records pertaining to the 
Veteran.  However, in an October 2010 response, the Sioux Lookout 
General Hospital noted that there was no record of the Veteran 
having been an inpatient or outpatient of the hospital.  The 
Board notes that the service treatment records, consisting of a 
clinical record, show that the Veteran was in fact hospitalized 
at Sioux Lookout General Hospital from July 5, 1959 to July 7, 
1959.  However, VA has made reasonable efforts to request records 
from the hospital and has received a negative response.  
Therefore, no further efforts are required and the Board finds 
that the January 2010 remand directives were substantially 
completed.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment 
v. West, 13 Vet. App. 141, 146-47 (1999).  

The record also shows that the Veteran was provided a VA 
examination in May 2005.  Concerning this, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Board finds that the VA 
examination obtained in this case is adequate as the examiner 
reviewed the claims file, considered the Veteran's statements, 
and provided a medical opinion with supporting rationale.  
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative 
value of a medical opinion comes from when it is the factually 
accurate, fully articulated, and sound reasoning for the 
conclusion, not the mere fact that the claims file was reviewed).  
The Board acknowledges that the Veteran requested another VA 
examination during his local hearing before the DRO.  The Veteran 
stated that the examiner did not take into account his new 
diagnoses and that the May 2005 VA examiner noted that the 
Veteran was not medicating his hip.  However, the VA examiner 
noted the results from the x-rays and the medical evidence 
associated with the claims file following the examination do not 
reveal any other diagnoses related to the Veteran's right hip, 
right leg, or right ankle.  In addition, although the Veteran 
states that the VA examiner did not note about medication 
regarding his hip, the Board finds that this alleged omission 
does not render the examination inadequate.  In reviewing the 
report, the Board finds nothing to indicate that the examination 
was cursory or that the examiner did not give adequate attention 
to the Veteran's complaints or provided history.  The examiner 
provided the necessary information and provided a nexus opinion 
based on the review of the claims file.  That the examiner's 
opinion does not support the Veteran's claim is not a reason to 
find the examination inadequate.  See also Counts v. Brown, 6 
Vet. App. 473, 478-9 (1994).  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the Veteran in 
this case.

The Board concludes the Veteran was provided the opportunity to 
meaningfully participate in the adjudication of his claim and did 
in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 
(2007).  Hence, there is no error or issue that precludes the 
Board from addressing the merits of this appeal.

II.	New and Material Evidence

Initially, the Board notes that the Veteran first submitted an 
application for VA compensation benefits in March 1967 and 
requested service connection for a right leg injury.  In the May 
1967 rating decision, the RO denied entitlement to residuals of 
contusion, right hip, right leg, and right ankle as there were no 
residuals found on examination.  The Veteran did not express any 
disagreement with the decision and, therefore, the decision 
became final.  See 38 C.F.R. § 20.1103.

The Board notes that the Veteran has contended that he did not 
receive notification of the May 1967 rating decision.  However, 
it appears that the Veteran was sent notification of the rating 
decision as evidenced by the Veteran's address on the rating 
decision.  Although it is not clear whether a VA Form 21-4107 
(appellate rights and instructions) was sent to the Veteran, the 
Board finds that the presumption of regularity applies.  The 
United States Court of Appeals for Veterans Claims (Court) has 
held that there is a "presumption of regularity" under which it 
is presumed that government officials have properly discharged 
their official duties.  An appellant may rebut the presumption by 
submitting "clear evidence to the effect that VA's regular 
mailing practices were not regular or that they were not 
followed."  Ashley v. Derwinski, 2 Vet. App. 307 (1992).  
Further, the Court has also applied this presumption of 
regularity to procedures at the RO.  Mindenhall v. Brown, 7 Vet. 
App. 271 (1994).  In this case, no clear evidence to the contrary 
has been presented to rebut the presumption of regularity.  Thus, 
the May 1967 rating decision is final.  38 C.F.R.  § 20.1103.

In August 2003, the Veteran filed a petition to reopen his 
previously denied claim for entitlement to service connection for 
residuals of contusion, right hip, right leg, and right ankle.

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material evidence.  
38 U.S.C.A. § 5108.  For applications filed after August 29, 
2001, as was the application to reopen the claim in this case, 
new and material evidence means evidence not previously submitted 
to agency decisionmakers; which relates, either by itself or when 
considered with previous evidence of record, to an unestablished 
fact necessary to substantiate the claim; which is neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed 
claim, new and material evidence must be presented or secured 
since the last final disallowance of the claim on any basis, 
including on the basis that there was no new and material 
evidence to reopen the claim since a prior final disallowance.  
See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted evidence is 
generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992) (in determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence of 
witness).

The evidence associated with the claims file at the time of the 
May 1967 rating decision included the Veteran's application for 
benefits, the April 1967 VA examination report, and the service 
treatment records.  The RO denied the Veteran's claim for service 
connection on the basis that there were no current residuals 
found on examination.  

The evidence associated with the claims file subsequent to the 
May 1967 rating decisions consists of a VA examination report, VA 
treatment records, private treatment records, lay statements, and 
the Veteran's statements and hearing testimony.  The Board has 
thoroughly reviewed the evidence associated with the claims file 
subsequent to the May 1967 rating decision and finds that the 
evidence constitutes new and material evidence which is 
sufficient to reopen the previously denied claim for service 
connection for residuals of contusion, right hip, right leg, and 
right ankle.  The majority of this evidence is certainly new, in 
that it was not previously of record.  The Board also finds that 
the letter from the Veteran's private physician is material.   
The Veteran's private physician opined that the Veteran's pain in 
his right hip, leg, and ankle was probably a result of the motor 
vehicle accident in 1959.  The Board must presume the credibility 
of this evidence for the purpose of determining whether it 
constitutes new and material evidence needed to reopen the claims 
and may not assess its probative weight in relation or comparison 
to other evidence for reopening purposes.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992) (in determining whether 
evidence is new and material, "credibility" of newly presented 
evidence is to be presumed unless evidence is inherently 
incredible or beyond competence of witness).  Therefore, as the 
Veteran's private physician's opinion suggests that the Veteran 
has current residuals that are related to the in-service motor 
vehicle accident, the evidence relates to unestablished facts 
necessary to substantiate the claim.  Accordingly, the Board 
finds that new and material evidence has been presented to reopen 
the Veteran's previously denied claim for service connection for 
residuals of contusion to the right leg, right ankle, and right 
hip.

However, the Board notes that, the adjudication of the Veteran's 
appeal does not end with the finding that new and material 
evidence has been received.  In further adjudication of the 
claim, the presumption that the additional evidence is true 
without regard to the other evidence of record no longer applies.

III.	Service Connection

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131.  That an injury or disease occurred in service is 
not enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.                      38 
C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, 
there must be (1) competent evidence of the current existence of 
the disability for which service connection is being claimed; (2) 
competent evidence of a disease contracted, an injury suffered, 
or an event witnessed or experienced in active service; and 
(3) competent evidence of a nexus or connection between the 
disease, injury, or event in service and the current disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); 
cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, 
medical evidence is required to meet the requirement that the 
evidence be "competent."  However, when a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  Barr v. Nicholson, 
21 Vet. App. 303, 309 (2007).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for residuals of 
contusion, right hip, right leg, and right ankle.  

The Veteran contends that he currently suffers from disabilities 
of the right hip, right leg, and right ankle due to a motor 
vehicle accident that occurred during his period of active 
service.  During his hearing testimony, he stated that he was 
admitted to the Sioux Lookout General Hospital in Canada and was 
told that he had a broken tibia and was placed in a cast.  He 
stated that he was put on limited duty.  He explained that he 
wore a cast of some sort for about six weeks after the accident.  
He has also stated that he has experienced pain in his hip, 
ankle, and leg since the in-service accident.  

The service treatment records show that the Veteran was involved 
in a motor vehicle accident.  The Veteran was noted to be in an 
accident on July 5, 1959 where he was a passenger of a vehicle 
which ran off the Air Base access road 1,000 feet outside of Air 
Base Main and skidded in a swamp.  A clinical record shows that 
the Veteran was admitted to Sioux Lookout General Hospital from 
July 5, 1959 to July 7, 1959 and was diagnosed with contusion of 
the right hip, right leg, and right ankle.  The July 7, 1959 
service treatment record noted that the Veteran was returned to 
light duty.  There is no other mention in the service treatment 
records involving the right leg, right hip, or right ankle.  The 
October 1961 separation examination report shows that the 
Veteran's lower extremities were clinically evaluated as normal 
and the Veteran's feet were clinically evaluated as normal.  The 
report is absent for any notations, complaints, or documentation 
related to the right leg, right hip, or right ankle.  

Following service, in March 1967, the record shows that the 
Veteran claimed that he had a right leg condition.  The Veteran 
did not report any problems related to the right hip or right 
ankle.  The April 1967 VA examination report noted that the 
Veteran reported that he had a fracture of the right tibia during 
active service.  The examiner noted that the Veteran's second 
service-related disease was a fracture of the right tibia.  The 
Veteran stated that he was not put in a cast.  He stated that he 
walked about with a limp but since that time, had not been 
troubled by his leg.  The extremities were clinically evaluated 
as normal.  The report noted an impression of fracture of right 
tibia, by history, healed, no sequelae.   

The private treatment records show that the Veteran first 
complained of pain in his hips in August 2002.  The private 
treatment records dated in the 2000s also show that the Veteran 
complained of pain in his right ankle and right leg.  In a March 
1997 private treatment record, the Veteran was treated for a 
sprain of the right ankle.  In the VA treatment records dated in 
2008, the x-rays of the knee and hips were evaluated as normal.  

In a March 2005 note from the Veteran's private physician, it was 
noted that the Veteran had been having pain in his right hip, 
leg, and ankle since and probably as a result of the motor 
vehicle accident in 1959.  

The Veteran was afforded a VA examination in May 2005.  The 
Veteran complained of right hip, right knee, and right ankle pain 
secondary to a motor vehicle accident sustained while in service 
in Canada in July 1959.  He was a passenger in a car that 
overturned after leaving the road off base.  At the time, he was 
diagnosed with right hip, right ankle, and right thigh 
contusions.  Currently, he had pain over the right greater 
trochanteric bursa area and over the lateral aspect of the ankle 
and lateral aspect of the knee described as a dull aching pain.  
There were no periods of joint flare-up.  The x-rays showed very 
mild degenerative change in the right hip.  The x-ray for the 
right knee showed that there was an old healed fracture of the 
right fibular shaft just above the mid middle of the bone and did 
not involve the knee.  The x-ray of the right ankle showed no 
significant arthritic changes with no acute or recent, healing or 
unhealed fractures.  Two minute spurs were present involving the 
calcaneus, one on the plantar surface and one at the insertion of 
the Achilles tendon.  The examiner opined that the Veteran's 
current pain appeared to have had no relation to his previous 
injures which were diagnosed as contusions in the automobile 
accident.  He did show evidence of healed old fibula fractures 
but he had no fractures on his x-rays immediately after his 
accident.  These more likely than not were sustained at a later 
date in life.  

In this case, the Board finds that the May 2005 VA examiner's 
opinion is the most persuasive evidence of record with respect to 
the etiology of the Veteran's right hip, right ankle, and right 
leg disorders.  The examiner reviewed the entire claims file 
including the service treatment records and the Veteran's 
statements and provided a negative nexus opinion based on his 
review of the evidence.  The value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
'clinical data or other rationale to support his opinion.'  Bloom 
v. West, 12 Vet. App. 185, 187 (1999).  The Board notes that the 
private physician submitted a note stating that the Veteran's 
pain in his right hip, right leg, and right ankle were probably 
related to the motor vehicle accident during service.  However, 
the private physician did not note that he reviewed the claims 
file or any pertinent records and did not provide any supporting 
rationale for the positive nexus opinion.  The Court has held 
that a medical opinion is inadequate when it is unsupported by 
clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  
See also Knightly v. Brown, 6 Vet. App. 200 (1994); Miller v. 
West, 11 Vet. App. 345, 348 (1998) (medical opinions must be 
supported by clinical findings in the record and conclusions of 
medical professionals which are not accompanied by a factual 
predicate in the record are not probative medical opinions).  In 
addition, the private physician's use of the word "probably" in 
his opinion renders the opinion speculative and does not create 
an adequate nexus for the purposes of establishing service 
connection.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992) (evidence favorable to the Veteran's claim that does 
little more than suggest a possibility that his illnesses might 
have been caused by service radiation exposure is insufficient to 
establish service connection).  Consequently, the Board finds 
that the private physician's opinion does not provide a 
sufficient basis for a grant of service connection.  The Board 
also recognizes that the April 1967 VA examiner noted that the 
Veteran's service-related illness was a fracture of the right 
tibia that occurred in 1958.  The diagnosis in the report was 
listed as a fracture of right tibia, by history.  However, the 
Board notes that the examiner appeared to base the opinion solely 
on the report of the Veteran and the examiner did not review any 
pertinent records related to the Veteran's case.  Furthermore, as 
detailed below, the Veteran has given inconsistent statements 
regarding the cause of his healed fracture of the right tibia.  
In fact, during the DRO hearing, the Veteran testified that he 
broke his right shin in 1963 or 1964, which would pre-date the 
April 1967 examination.  Thus, the Board finds that the April 
1967 VA examiner's opinion is not as persuasive as that of the 
May 2005 VA examiner who had the benefit and review of all 
pertinent medical records and provided a rationale supported by 
the record.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) 
(the probative value of a medical opinion comes from when it is 
the factually accurate, fully articulated, and sound reasoning 
for the conclusion, not the mere fact that the claims file was 
reviewed).  Since service connection may not be based on a resort 
to pure speculation or even remote possibility, the Board 
concludes that the preponderance of the evidence is against a 
grant of service connection for residuals of contusions to the 
right ankle, right hip, and right leg.  See Obert v. Brown, 5 
Vet. App. 30, 33 (1993), see also 38 C.F.R. § 3.102.

The Board acknowledges the Veteran's statements relating his 
current conditions to active service, particularly, the healed 
fracture of the right leg.  The Board acknowledges that lay 
assertions may serve to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a);  38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  For example, when a condition 
may be diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  Barr v. Nicholson, 
21 Vet. App. 303, 309 (2007).  

Moreover, the Board is mindful that competent medical evidence is 
not necessarily required where the determinative issue in a case 
involves medical causation or a medical diagnosis.  Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. Sept. 14, 2009), citing 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); 
see also Barr v. Nicholson, 21 Vet App 303 (2007) (lay testimony 
is competent to establish the presence of varicose veins); 
Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike 
varicose veins or a dislocated shoulder, rheumatic fever is not a 
condition capable of lay diagnosis).  

First, the Board will address the Veteran's statements relating 
his healed fracture of the right leg to active service.  The 
Board finds that although the Veteran is competent to report his 
symptoms and experiences, the Veteran is not credible regarding 
the onset or cause of the fracture of his right leg.  During the 
August 2009 hearing, the Veteran testified that the fracture of 
the right leg was related to the motor vehicle accident that 
occurred during his period of active service.  He stated that he 
had a fracture of the right leg and was put in a cast with 
crutches for six weeks.  However, the service treatment records 
do not show any evidence of a fracture.  Indeed, the clinical 
record from the Veteran's two day hospitalization at the Sioux 
Lookout General Hospital only show that the Veteran had 
contusions to the right leg, right hip, and right ankle.  Indeed, 
in the service treatment record dated two days after the 
accident, it was noted that the Veteran was discharged to light 
duty, with no mention of any fracture or any continued problems 
or treatment related to the right leg.  The separation 
examination report shows that the lower extremities were 
clinically evaluated as normal with no mention of the right leg.  
In contrast to the Veteran's current testimony, during the April 
1967 VA examination report, the Veteran stated that he was not 
put in a cast during active service.  The Board acknowledges that 
the current x-rays do in fact reveal an old healed fracture of 
the right tibia.  However, during the March 2006 DRO hearing, the 
Veteran reported that he fractured both of his shins following 
his separation from active service in 1963 or 1964.  In light of 
the Veteran's inconsistent statements regarding the onset of the 
fracture of the right leg and given that the service treatment 
records are completely absent for any evidence of a fracture of 
the right leg, the Board finds that the Veteran's statements 
regarding the onset of his fracture are not credible and cannot 
serve as a basis for granting service connection.  See Indiana 
Metal Prods. v. NLRB, 442 F.2d 46, 51-52 (7th Cir. 1971) 
(citations omitted) (noting that "definitions of credibility do 
not necessarily confine that concept to the narrow peg of 
truthfulness.  It has been termed as 'the quality or power of 
inspiring belief . . . .' Credibility . . . apprehends the over-
all evaluation of testimony in the light of its rationality or 
internal consistency and the manner in which it hangs together 
with other evidence."); Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) (noting that interest in the outcome of a proceeding 
may affect the credibility of testimony); Caluza v. Brown, 7 Vet. 
App. 498, 511 (1995) (in weighing credibility, VA may consider 
interest, bias, inconsistent statements, bad character, internal 
inconsistency, facial plausibility, self interest, consistency 
with other evidence of record, malingering, desire for monetary 
gain, and demeanor of the witness).  

With respect to the Veteran's statements relating his current hip 
pain and right ankle pain to service, the Board notes that the 
Veteran is not competent to relate to hip disorder and right 
ankle disorder to active service.  Unlike the varicose veins in 
Barr or dislocated shoulder in Jandreau, a hip disability, 
diagnosed as degenerative joint disease, and a right ankle 
disorder are not conditions generally capable of lay diagnosis, 
although its symptoms, such as pain, might be described by a lay 
person, nor is it the type of condition that can be causally 
related to military service without medical expertise.  Davidson, 
581 F.3d 1313; Buchanan, 451 F.3d 1331; Jandreau, 492 F.3d 1372.  
In this regard, the origin or onset of such disabilities are 
matters of medical complexity and are often the subject of 
conflicting opinions.  Thus, the Board concludes that, although 
the Veteran is competent to report symptoms he has experienced, 
his statements as to the origin or onset of his right hip and 
right ankle disability do not constitute competent evidence.  As 
a layperson, he is not competent to provide evidence that 
requires medical knowledge because he lacks the requisite 
professional medical training, certification and expertise to 
present opinions regarding such matters.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992) (holding that matters involving 
special experience or special knowledge require the opinions of 
witnesses skilled in that particular science, art, or trade).  
Therefore, the Veteran's statements regarding etiology of his 
current right hip disorder and right ankle disorder do not 
constitute competent evidence on which the Board can make a 
service connection determination.

The Board also recognizes that service connection may be granted 
on the basis of continuity of symptomatology.  38 C.F.R. 
§ 3.303(b).  In this respect, the Veteran can attest to 
experiencing pain since service.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  During the August 2009 hearing, the Veteran 
testified that he did not seek treatment for these conditions 
following service and that he self-medicated.  However, the Board 
finds that the Veteran is not credible with respect to his 
reports of continuity of symptomatology.  As noted above, the 
service treatment records show that the Veteran had contusions to 
the right leg, right hip, and right ankle.  Nonetheless, the 
remaining service treatment records do not reveal any continued 
complaints or documentation related to the right leg, right hip, 
or right ankle.  The separation examination report shows that the 
Veteran's lower extremities and feet were clinically evaluated as 
normal and there is no documentation or complaints related to the 
right leg, right hip, and right ankle.  Indeed, with respect to 
the right hip and right ankle, there is no evidence of any 
conditions until the late 1990s and 2000s, more than 30 years 
after the Veteran's separation from active service.  This gap in 
time tends to weigh against any continuity of symptomatology.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  With 
respect to the right leg, the Board notes that the Veteran 
complained of a right leg condition in 1967.  However, as noted 
above, the Board finds that the Veteran is not credible as to the 
onset of his fracture of the right leg and the Veteran in fact 
related a fracture of the right leg to a post-service accident.  
Thus, based on the above evidence, the Board finds that the 
Veteran is not credible as to his reports of continuity of 
symptomatology and, therefore, entitlement to service connection 
for residuals of contusions of the right leg, right ankle, and 
right hip based on post-service continuity of symptomatology must 
be denied.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(b).

Finally, service connection on a presumptive basis is also not 
warranted.  There is no evidence of arthritis within one year of 
service to a compensable degree.  Therefore, service connection 
on a presumptive basis is not warranted.  38 C.F.R. § 3.309 
(2010).  

In light of the above, the Board finds that the preponderance of 
the evidence is against the Veteran's claim for service 
connection for residuals of contusions of the right leg, right 
ankle, and right hip.  Because the preponderance of the evidence 
is against the Veteran's claim, the benefit of the doubt 
provision does not apply.  Accordingly, the Board concludes that 
service connection for residuals of contusion, right hip, right 
leg, and right ankle is not warranted.  See 38 U.S.C.A.  
§ 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for residuals of contusion, 
right hip, right leg, and right ankle is reopened, and to this 
extent only, the appeal is granted.

Service connection for residuals of contusion, right hip, right 
leg, and right ankle is denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


